                 Case 1:17-cv-08600-PGG Document 11 Filed 08/24/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY
DISTRICT COUNCIL OF CARPENTERS
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN                                                 ! __,:     . "-   \
                                                                                                           .   ,;
                                                                                                           ;"\ l_)
                                                                                                                    ' ·-.;.
                                                                                                                        ,,   ;

                                                                                Ii
RETRAINING, EDUCATIONAL AND                                                          -        I ;,/
INDUSTRY FUND, TRUSTEES OF THE NEW
YORK CITY CARPENTERS RELIEF AND                                                 ,, Lf
CHARITY FUND, THE NEW YORK CITY AND
VICINITY CARPENTERS LABOR-
                                                                                 ,usrr                     r·i·l-r ;;::tl~-~;°-~- i,:
MANAGEMENT CORPORATION and the NEW
YORK CITY DISTRICT COUNCIL OF
CARPENTERS,
                     Petitioners,                                         17 CIVIL 8600 (PGG)

                 -against-                                                      JUDGMENT

CLEMENTE BROTHERS CONTRACTING
CORPORATION,
                   Respondent.
-----------------------------------------------------------X



        It is hereby    ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Order dated August 23, 2020, the Petition to confirm the arbitration award is granted. Judgment is entered

confirming the arbitration award in the amount of $42,953.87, with interest accruing at 5.75 percent as of

September 11, 2017, in the amount of $9,514.58, plus $1,245 in attorneys' fees and $75 in costs. Post-judgment

interest on the entire amount will accrue from the date of the judgment at the rate provided by 28 U.S.C. § 1961(a);

accordingly, the case is closed.

Dated: New York, New York
       August 24, 2020

                                                         RUBY J. KRAJICK

                                                               Clerk of Court
                                               BY:
